09-2607-ag
    Dowo v. Holder
                                                                                   BIA
                                                                              Ferris, IJ
                                                                          A098 480 466
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 5 th day of March, two thousand ten.

    PRESENT:
             GUIDO CALABRESI,
             ROBERT A. KATZMANN,
             PETER W. HALL,
                    Circuit Judges.
    _______________________________________

    MACAIRE KONAN DOWO,
             Petitioner,

                     v.                                    09-2607-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Ronald S. Salomon, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General, Civil Division; Leslie
                                  McKay, Assistant Director; Kristin
                                  K. Edison, Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Macaire Konan Dowo, a native and citizen of
the Ivory Coast, seeks review of a May 19, 2009, order of
the BIA affirming the July 23, 2007, decision of Immigration
Judge Noel Anne Ferris, denying his application for asylum,
withholding of removal, and relief under the Convention
Against Torture (“CAT”). In re Macaire Konan Dowo, No. A098
480 466 (B.I.A. May 19, 2009), aff’g No. A098 480 466
(Immig. Ct. N.Y. City July 23, 2007). We assume the
parties’ familiarity with the underlying facts and
procedural history in this case.

     Under the circumstances of this case, we review the
decision of the IJ as supplemented by the BIA. See Yan Chen
v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The
applicable standards of review are well-established.
See 8 U.S.C. § 1252(b)(4)(B); see also Chuilu Lu v. Holder,
575 F.3d 193, 196 (2d Cir. 2009).

     Substantial evidence supports the agency’s
determination that Dowo failed to meet his burden of proof.
The IJ did not make an adverse credibility determination.
Nevertheless, she reasonably found that Dowo’s testimony
alone was insufficient to support his claim. See Diallo v.
INS, 232 F.3d 279, 285-86, 290 (2d Cir. 2000); Chuilu Lu,
575 F.3d at 196-99. Indeed, although Dowo based his claim
on his purported membership in the political party PDCI, 1
the IJ noted that he failed to provide witnesses or other
evidence corroborating his membership in that party. In
finding that Dowo failed to meet his burden, the IJ
reasonably relied on the absence of such evidence,
particularly because she gave him ample opportunity to
present it. See Chuilu Lu, 575 F.3d at 198.

     With respect to the evidence Dowo did submit, the IJ
did not err in declining to afford it probative weight. See
Diallo, 232 F.3d at 285-86, 290. The IJ identified several


    1
        Dowo waives any claim based on his ethnicity.

                               2
discrepancies between Dowo’s testimony and his medical
records. Moreover, Dowo admitted to altering one of his
PDCI membership cards and the other card contained
conflicting dates and lacked detailed information. No
reasonable fact finder would credit Dowo’s explanations for
these deficiencies. See Majidi v. Gonzales, 430 F.3d 77,
80-81 (2d Cir. 2005).

     Because Dowo failed to establish his eligibility for
asylum, and his withholding of removal claim was based on
the same factual predicate, his withholding of removal claim
necessarily fails. See Paul v. Gonzales, 444 F.3d 148, 156
(2d Cir. 2006). Contrary to Dowo’s assertions, the IJ
conducted a separate inquiry regarding his eligibility for
CAT relief, and nothing compels us to disturb the IJ’s
determination that he was not eligible. See Khouzam v.
Ashcroft, 361 F.3d 161, 169 (2d Cir. 2004).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3